Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 7, 1976, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence. Case remitted to Criminal Term to hear and report on whether defendant-appellant, prior to entering her plea of guilty, had been advised by her trial attorney of the possibility of an "agency” defense, and appeal held in abeyance in the interim (see People v Harris, 54 AD2d 946). The record is presently silent on whether defendant’s trial attorney advised her as to the "agency” defense. The facts which will be brought out at the hearing may shed some light on whether defendant’s plea of guilty was knowingly and intelligently made. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.